Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2020 has been entered.
Status of Claims
	Claims 6 and 12-18 have been cancelled.  Claims 4, 9-11 and 20-22 are original or were previously presented.  Claims 1-3, 5, 7, 8 and 19 are currently amended.  Claims 1-5, 7-11 and 19-22 are pending and have been fully considered.  All claims are drawn to an apparatus or system.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws or modifies one or more of the previous Office action’s (OA) (i.e,  5/15/2020) claim objections and 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks, and a reconsideration of the pertinent objections/rejections.  Examiner maintains the previous Double Patenting rejection.
Response to Amendment
In their reply dated August 17, 2020, Applicant made claim amendments to address the noted objections, rejections, statements and/or claim interpretations of the prior Office action (OA), to clarify the claim language, and to advance prosecution. 
§112 section below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 state “ . . . wherein the at least one anode and at least one cathode comprise a metal oxide sintered onto a titanium mesh substrate, wherein the metal oxide is selected from a titanium oxide or a ruthenium oxide.”  However, [0033] on page 10 of Applicant’s specification recites “The electrodes were included in an electrode array, which consists of four panel electrodes made of ELGARD1M 100 Anode Ribbon Mesh . . .The mesh is ruthenium oxide and tantalum oxide sintered to an expanded titanium mesh substrate.”  Examiner could not find any mention of ‘titanium oxide’ in Applicant’s specification.  
However, with respect to the above new matter rejections, as a policy matter, the Office will consider all claim limitations in the prior-art-related patentability analysis.  See MPEP §2143.03 II.
Claims 2-5, 7-11 and 20-22 depend on claims 1 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 1, 2, 5, 7-11 and 19-22 are rejected under 35 U.S.C. 103(a) as unpatentable over Blum et al. (US5868911) in view of McBrayer, Jr. et al. (US5755974), Silveri et al. (US20020014410) (each of record) and Hachitani et al. (JP2002317289) (English Machine Translation referenced below).
Regarding claims 1, 2, 5, 7-11 and 19-22, Blum et al. (Blum) discloses an electrogeneration system (Fig. 1) for the oxidation of halide ions to elemental halides in an aqueous electrolyte solution (Abstract and col. 3, lines 23-26) comprising:
a treatment chamber 1 comprising at least one electrochemical cell 4, and an inlet (near 15; col. 5, lines 55-62) and an outlet (at top of chamber; Fig. 1), wherein the aqueous electrolyte solution in the treatment chamber comprises a mixture of bromide and chloride ions (Blum, claim 1(a));
at least one anode 5 in the treatment chamber (claim 1(a)); and
at least one cathode 6 in the treatment chamber (claim 1(a)),
wherein the at least one anode and at least one cathode comprise a metal oxide, wherein the metal oxide is selected from a titanium oxide or a ruthenium oxide (col. 5, lines 10-20, where titanium oxide and ruthenium oxide are mentioned);
that generates an electric current sufficient to generate bromine that reduces bromate formation in the aqueous electrolyte solution (claim 1(d));
an electrolyte reservoir 2 for holding the aqueous electrolyte solution connected to theinlet (claim 1(a));
an aqueous electrolyte solution flow controller 14 to control a selected volume of the electrolyte solution between the electrolyte reservoir and the electrochemical cell (see col. 6, lines 55-67 and claim 1(d) where control of transport means is control of flow); and
a pH adjusting mechanism comprising an acid reservoir 10 for holding an acid connected to the treatment chamber (claim 1(b)), 
a pH monitoring means in communication with the treatment chamber (col. 1, lines 50-52; col. 3, lines 8-10 & Examples 1-6, where the pH is known (thus it is monitored) and can be adjusted and controlled; it is therefore implicit or implied that the pH is monitored via some form of pH monitor since this is the only mechanism for determining the pH and such a monitor is necessarily in communication with the treatment chamber to determine the pH); and 
a control unit 11 in communication with the pH monitor and the acid reservoir to adjust the pH by adding the acid from the acid reservoir to the aqueous electrolyte solution (col. 6, lines 24-32 and 55-67 and Fig. 1, where a control means 14 works in conjunction with other units (i.e., control units), such as an acid introduction means 11 (i.e., if the controller and control unit are deemed separate units; alternately the controller may be the control unit),
wherein the control unit adjusts the pH and electrical current at the anode and cathode (col. 4. Lines 42-67). 

Therefore, Blum discloses the claimed invention, except the following:
i) 	the metal oxide of the anode and cathode is sintered onto a titanium mesh substrate (one can view this limitation as a sintering ‘process,’ or a product-by-process limitation; the courts have held that patentability of a product does not depend on its method of production; if the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process);
ii)	a pH monitor, as the pH monitoring means (although not clearly disclosed with the same language, this structure is already suggested above);
iii)	a bromine detection device in communication with the aqueous electrolyte solution to monitor the formation of bromine; and 
iv)	the control unit adjustments at the anode and cathode are to generate peroxodisulfate at the at least one anode.
One of ordinary skill in the art may view a pH monitor and a bromine detection device, or a ‘pH monitoring means,’ and a ‘bromine detection means’ as impliedly included or suggested in Blum’s system, since Blum discusses adjusting and controlling the solution’s pH (which requires first monitoring the pH such that it could be adjusted and controlled as necessary), and knowledge of the concentration of bromine and chloride ions (which requires one or more instruments to determine such concentrations).  Also, a separation or recovery device is suggested by Blum's statement that one can use bromine in other endeavors such as water treatment, because one would be required to first remove or separate out the generated bromine 
Therefore, Blum discloses or suggests most of the structural features of the claims, although all the functional aspects are not necessarily stated.  The following will further demonstrate the knowledge of those of ordinary skill at the time of the claimed invention.  
	Regarding item ii), or the pH monitor in communication with the treatment chamber, the patentability analysis above shows that this would have been an obvious tool to determine solution pH.  Additionally, McBrayer, Jr. et al. (McBrayer) discloses an apparatus and method for reacting oxidizable matter, generally in the presence of a salt or particles (McBrayer, Abstract, col. 1, lines 1-16 & 51-63).  One can add solid particles and pH adjusting material to an input water treatment stream and one can monitor and control the pH via a controller coupled to (i.e., in communication with) a pH monitor.  The amount added may be based on stream flow rates and components and stream pH (col. 8, ln. 58 – col. 9, ln. 11 & col. 9, lines 48-54).  Thus, McBrayer is directed to water treatment and is therefore an analogous reference that presents an example of the potential use of a pH monitor in conjunction with a controller for adjusting the pH of a solution.
	An ordinarily skilled artisan at the time of the invention would have recognized that either Blum already utilizes a pH monitor since Blum recognizes the importance of monitoring and controlling pH (Blum, col. 1, lines 50-57 & Examples 1-6), or such artisan would have thought it obvious to include such a monitor, which can, for example, communicate with a treatment chamber, because McBrayer demonstrates that coupling a control unit to a pH monitor 
Regarding items iii) and iv), or a bromine detection device in communication with the aqueous electrolyte solution to monitor the formation of bromine, wherein the control unit adjusts the pH and electrical current at the anode and cathode to generate peroxodisulfate at the at least one anode, Examiner notes that in this claim the communication aspect of the bromine detection device is functional because aqueous electrolyte solution is only a potential material worked upon by the system.  Theoretically, the treatment chamber can be empty.  Any bromine ion detection unit will be capable of communicating with solution that one can add to such chamber.  
Additionally, Blum notes that one may determine the concentration of bromate via first determining the concentration of bromine in the solution (Blum, col. 4, lines 3-10).  Blum suggests a titration method for this determination which one can broadly view as a bromine detection means.  Nevertheless, Blum does not specifically mention a ‘bromine detection device.’
However, Blum mentions a prior art method of generating bromine via electrolyzing a solution of chloride and bromide ions with a specific ratio of chloride to bromide ions and controlling the rate of electrolysis (Blum, col. 1, lines 29-41).  Also, in Blum’s method, the aqueous electrolyte solution could contain both bromide and chloride ions (Blum, claim 1), and it preferably includes chloride ions (Blum, col. 2, lines 50-59).  The chloride ions increase the 
Additionally, Silveri et al. (Silveri) discloses a sensor probe for an automatic halogen control and water purification system (Abstract & [0002]).  The system detects and accurately maintains a desired concentration of bromine in water (Abstract).  The bromine is produced via electrochemical means ([0020]).  The system includes an amperometric probe or sensor (Abstract, [0002], [0009], [0010], [0014], [0015] & [0017] - [0019]).  Such sensors detect ions in a solution based on electric current or changes in electric current.  Thus, an appropriate amperometric probe or sensor will be also capable of detecting chloride ions. 
Therefore, Silveri is directed to water treatment and is an analogous reference that presents an example of the potential utility of both a bromine detection device and a chloride ion detection device, where one would expect the use of such devices in Blum’s system since it is useful to know the concentration of bromine and/or chloride ions which are potential or necessary materials produced by and worked upon by the system.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more of bromine and chloride ion detection devices in Blum’s electrogeneration system, in communication with the aqueous electrolyte solution and control unit as claimed, since that system is a bromine generation apparatus (Blum, Title) where Blum's disclosure indicates that the concentration of bromine and of chloride ions are known (Blum, col. 
Moreover, Silveri suggests a device for accurately measuring bromine concentrations (Silveri, Abstract) and similar devices are capable of detecting other ions such as chloride ions.  
It would have been obvious to coordinate such bromine and chloride ion detection with the system’s control unit to monitor the formation of bromine at the referenced pH and at a suitable chloride ion concentration, including a concentration between 62 – 100 ppm, for enhanced electrolysis, which one can garner via routine experimentation, since the need for pH adjustment is partly based on the formation of bromine (Blum, col. 4, lines 18-29).
Concerning item i), or the at least one anode and at least one cathode comprising a metal oxide of either titanium oxide or ruthenium oxide sintered onto a titanium mesh substrate, Blum does disclose that the anode can comprise a titanium oxide or a ruthenium oxide and the cathode can comprise titanium or any material capable of evolving hydrogen over a wide pH range (Blum, col. 5, lines 10-2).
Hachitani et al. (Hachitani) discloses a hydrogen generating electrode of a low hydrogen overvoltage used for electrolysis, water electrolysis, etc., of an aqueous alkaline metal halide solution and a method for producing the same (Abstract).  The electrode substrate, in particular, the electrode for hydrogen generation is intended to be a porous mesh sheet ([0012].  For the electrodes, one may use  a composite oxide, including a titanium oxide or a ruthenium oxide sintered on a titanium mesh substrate ([0046]).

Additional Disclosures Included: Claim 19: Claim 19 is an independent apparatus claim but includes many of the same or similar major elements as those recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
Therefore, regarding claim 19, Blum, McBrayer, Silveri and Hachitani combined discloses an electrogeneration system for the oxidation of halide ions to elemental halides in an aqueous electrolyte solution (Abstract, Fig. 1, claim 1 & col. 4. lines 42-67) comprising:
	a wastewater treatment chamber 1 comprising at least one electrochemical cell 4 to contain an aqueous electrolyte solution and an inlet and an outlet (Fig. 1), wherein the aqueous electrolyte solution in the wastewater treatment chamber comprises bromide and chloride ions;
at least one anode 5 in the wastewater treatment chamber; and
at least one cathode 6 in the wastewater treatment chamber, wherein the at least one anode and at least one cathode comprise a metal oxide sintered onto a titanium mesh substrate, wherein the metal oxide is selected from a titanium oxide or a ruthenium oxide;
a power supply 7 in communication with the at least one anode and the at least onecathode that generates an electric current sufficient to generate bromine, chlorine and chloride  (col. 5, lines 21-25, Fig.1 & claim 1(d);
an aqueous electrolyte solution source 2 connected to the inlet to provide the aqueous electrolyte solution to the wastewater treatment chamber (Fig. 1 and col. 4. lines 50-51, where the electrolyte reservoir is the aqueous electrolyte solution source); 
wherein chlorine ions interact with bromine ions at the anode to generate diatomic bromide (Examiner views this as a functional limitation and a capability of the system, if both chloride and bromide ions are initially present in the aqueous solution); and 
a bromine detection device in communication with the aqueous electrolyte solution to monitor the formation of bromine, 
wherein the control unit adjusts the pH and electrical current at the anode and cathode to generate peroxodisulfate at the at least one anode (claim 1 analysis);
Claim 2: The apparatus further comprises positioning the bromine detection device in communication with the aqueous electrolyte solution to monitor the formation of bromine (claim 1 analysis); Claim 5: The at least one anode may comprise a ruthenium oxide and a tantalum oxide composition (Blum, col. 5, lines 11-17, where Blum mentions the potential use of ruthenium oxide (RuOx) and tantalum oxide (Ta2O5) or mixtures thereof, as the anode); Claim 7: The chloride ions, if present, comprise between 20-80 ppm in the aqueous electrolyte solution (this is functional since chloride ions are merely a potential material worked upon by the system; chloride ions in any concentration may be an input to the system); Claim 8: The bromide ions, if present, comprise between 20-100 ppm in the aqueous electrolyte solution (this is also functional since bromide ions are a material worked upon by the system and an operator can choose any concentration for an influent solution); Claims 9 & 21: The apparatus further comprises between 4-2 in the aqueous electrolyte solution (this is functional language; a specific concentration of SO4-2 does not further limit the structure of the system; also, if peroxodisulfate is generated at the at least one anode this would be inherent to the system); Claims 10 & 22: The pH of the aqueous electrolyte solution is between 0.5 - 6.0 [claim 10] and the pH of the aqueous electrolyte solution is between 0.5 - 6.0 [claim 22] (the pH of a material worked upon is a functional limitation; however, see Blum, Examples 1-4); Claim 11: The current is between 0.01 to 5.0 X 105 A and the voltage is between 0.1 to 1000 V sufficient to generate bromine, chlorine, chloride ions or a combination thereof and reduce bromate formation in the aqueous electrolyte solution (Blum includes a power supply that one can adjust within this range (Blum, col. 5, lines 21-29 and Examples 1-6) but this does not affect the claimed system structure, and is functional, unless it is a specific type of power supply); and Claim 20: The chloride ions comprise between 20-80ppm (this is functional language because the chloride ions are part of the electrolyte solution which is a material worked upon by the apparatus).

Claim 3 is rejected under 35 U.S.C. 103(a) as unpatentable over Blum et al. (US5868911), in view of McBrayer, Jr. et al. (US5755974), Silveri et al. (US20020014410) and Hachitani et al. (JP2002317289), as applied to claim 1 above, further in view of Howarth et al. (US5385650) (of record).
Regarding claim 3, Blum, McBrayer, Silveri and Hachitani combined discloses or suggests the apparatus of claim 1, except further comprising a separator that separates the bromine molecules from the aqueous electrolyte solution. 

Howarth et al. (Howarth) discloses a process for recovering bromine from an acidic solution containing bromide ion.  The bromine is generated via electrochemical means (see Abstract).  Bromine in the electrolyzate (treated electrolyte solution) is separated or recovered via Howarth’s separation device (claim 1).  Howarth notes that bromine is useful in numerous industrial and consumer applications (col. 1, lines 20-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a separator that separates the bromine molecules from the aqueous electrolyte solution since a separator could recover and use the generated bromine and more particularly because Blum and Howarth note that one can utilize the recovered bromine, for example, in many applications.

Claim 4 is rejected under 35 U.S.C. 103(a) as unpatentable over Blum et al. (US5868911), in view of McBrayer, Jr. et al. (US5755974), Silveri et al. (US20020014410) and Hachitani et al. (JP2002317289), as applied to claim 1 above, further in view of  Kejha (US5750289) (of record).
Regarding claim 4, Blum, McBrayer, Silveri and Hachitani combined discloses or suggests  the apparatus of claim 1, except wherein the at least one anode and the at least one cathode are independently an array or a ribbon mesh.
Note that Blum allows for alternate cell arrangements and electrode types (col. 5, lines 1-20).

It would have been obvious to one of ordinary skill in the art at the time of the invention to consider independently utilizing an array or a ribbon mesh for the at least one anode and the at least one cathode since Kejha teaches that a ribbon mesh is suitable for either electrode, and this structure can provide additional benefits such as improved shelf life and manageability and reduced costs (Kejha, col. 2, lines 51-59).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 7-11 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 9,963,362.  The claims of the patent are drawn to a method of using an apparatus such as the claimed invention.  The current or similar apparatus claims were previously presented and were eventually cancelled.  However, it does not appear that the Office imposed a restriction requirement.  

Response to Arguments
	Applicant’s arguments filed 04-27-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and clarified the rejections such that one or more arguments may no longer be applicable.  In particular, Examiner did not use the Inatani reference in this OA.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	With respect to Applicant’s remark that there is no teaching, suggestion or motivation from Blum or McBrayer for their combination absent access to the present specification, Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The notion of ‘absent access to the specification’ alludes to hindsight reasoning.  Regarding that issue, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, McBrayer was used only for the structure of a pH monitor, which structure was already suggested by Blum.  Also, Examiner did provide a combination rationale not based on hindsight reasoning, particularly since the notion of appropriate pH, suggesting an ability to monitor such pH, is discussed at length in Blum.  
Examiner addresses the new claim limitation concerning the anode and cathode comprising a metal oxide of either titanium oxide or ruthenium oxide sintered onto a titanium mesh substrate with a new reference and with a modified obviousness rationale.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAYDEN BREWSTER/